Citation Nr: 1042697	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, inter alia, denied the Veteran's claim of 
entitlement to service connection for a spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that he has a current spine 
disability related to service.  He asserts that during service he 
was evacuated by ambulance to Womack Army Hospital at Fort Bragg.  
Pursuant to the RO's request, in January 2009 the National 
Personnel Records Center indicated that no such records were 
located.  However, the Veteran was not properly advised as to the 
unavailability of the records.  If VA is unable to secure records 
on behalf of the Veteran, it must notify the Veteran and (a) 
identify the specific records VA is unable to obtain; (b) briefly 
explain the efforts that VA made to obtain those records; (c) 
describe any further action to be taken by VA with respect to the 
claim; and (d) notify him that he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e)(1) (2010).  On remand, the Veteran must be 
apprised of these requirements with respect to his records at 
Womack Army Hospital at Fort Bragg.

VA afforded the Veteran an examination for his claimed spine 
disability in August 2006.  The examiner did not review the 
claims folder but instead relied on the RO's summary of the 
Veteran's spine history, namely that he was seen for back strain 
and muscle spasm in 1966 with a notation as to treatment with 
physical therapy indicated on his exit examination report in 
1967.  The examiner concluded that the Veteran's current back 
disability was not related to service but was more likely related 
to his many years working as a brick layer with a history of a 
work related injury in 1994.  The Board notes that the examiner 
did not take into account the Veteran's treatment for his spine 
in service when discussing the etiology of the current 
disability, nor did he have the records to get an accurate 
disability picture of the Veteran's treatment in service.  
Additionally, the examiner did consider the Veteran and his 
wife's assertions that he has had back problems since service.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On 
remand, the Veteran should be afforded another examination to 
determine whether any current spine disability is related to 
service, to include a discussion of the evidence demonstrating 
in-service treatment for his spine and also the Veteran and his 
wife's contentions that he has had problems ever since service.  

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran and (a) identify the 
specific records VA is unable to obtain 
(treatment records from Womack Army 
Hospital at Fort Bragg); (b) briefly 
explain the efforts that VA made to obtain 
those records; (c) describe any further 
action to be taken by VA with respect to 
the claim; and (d) notify him that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	 Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current spine disability.  The 
examiner should be provided the Veteran's 
claims file for review and the examination 
report should state the claims file was 
reviewed.  Any indicated studies must be 
completed.

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran has any current 
spine disability that is related to 
service.  The examiner must specifically 
address the evidence showing that the 
Veteran was treated for his spine on 
multiple occasions during service, and the 
Veteran and his wife's contentions that he 
has had problems ever since service. 

The examiner should provide a rationale 
for all opinions provided and reconcile 
any opinion with any contradictory 
evidence of record.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


